PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BAEUERLE et al.
Application No. 15/630,259
Filed: 22 Jun 2017
Patent No. 10,954,311
Issued: 23 Mar 2021
:	REDETERMINATION OF 
:	PATENT TERM ADJUSTMENT
:	AND 
:	NOTICE OF INTENT TO ISSUE
:	CERTIFICATE OF CORRECTION


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed April 7, 2021 requesting that the patent term adjustment determination for the above-identified patent be changed from 411 days to 329 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On March 23, 2021 the above-identified application issued into U.S. Patent No. 10,954,311.  The patent issued with a PTA of 411 days. The PTA of 411 days was based upon 341 days of “A” delay plus 274 days of “B” delay, reduced by 204 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.  The assessment of “A” delay is not at issue.  At issue is “B” delay and Applicant delay.

The present petition

Patentee argues that the Office improperly calculated “B” delay as 274 days.  According to Patentee, B delay should be 273 days.  In addition, Patentee argues that the Office improperly calculated Applicant delay under 37 CFR 1.704(c)(10), and also asserts that the Office improperly calculated Applicant delay under 37 CFR 1.704(b).      

Discussion

“A” Delay

The Office calculated "A" delay as 341 days.  The "A" delay was calculated based on the following:



341 days under 37 1.702(a)(1) beginning on August 23, 2018 (day after the date that is fourteen months from the filing date of the application, June 22, 2017) and ending on July 29, 2019, (mail date of the first Office action).

“B” Delay

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.1 

The length of time between application and issuance is 1371 days, which is the number of days beginning on the filing date of the application (June 22, 2017) and ending on the date the patent issued (March 23, 2021).  

The time consumed by continued examination is 0 days, as no Request for Continued Examination was filed.  

The number of days beginning on the filing date of application (June 22, 2017) and ending on the date three years after the filing date of the application (June 22, 2020) is 1097 days.

The length of time between the application’s filing date and issuance (1371 days) exceeds three years (1097 days) by 274 days.  Therefore, the period of “B” delay is 274 days. 

“C” Delay

The Office calculated the amount of “C” delay under 37 CFR 1.703(e) as zero days. 

Overlap
 
The Office calculated the amount of overlap between “A” and “B” delay as 0 days.  In Wyeth v. Kappos, 591 F.3d 1364 (Fed. Cir. 2010), the Court of Appeals for the Federal Circuit determined that overlap occurs when the calendar days overlap between the “A” and “B” delays.  Under this interpretation, the Office finds that the overlapping period of “A” delay and “B” delay is 0 days.  





Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office calculated Applicant delay as 204 days.  The Applicant delay was calculated based on the following:

(a)  92 days under 37 CFR 1.704(b), for filing a response to a December 30, 2019 Office action on June 30, 2020.  This calculation is not in dispute.

(b) 58 days under 37 CFR 1.704(c)(8); for filing a supplemental Information Disclosure Statement (IDS) on August 27, 2020, subsequent to the reply filed June 30, 2020.  This calculation is not in dispute.

(c)  54 days under 37 CFR 1.704(c)(10); for filing an IDS on December 7, 2020, subsequent to the Notice of Allowance mailed November 20, 2020.

37 CFR 1.704(c)(10) states that a circumstance that constitutes a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application includes:

	Submission of an amendment under § 1.312  or other paper, other than a request for 	continued examination in compliance with § 1.114, after a notice of allowance has been 	given or mailed, in which case the period of adjustment set forth in § 1.703  shall be 	reduced by the lesser of: 

	(i) The number of days, if any, beginning on the date the amendment under § 1.312 or 	other paper was filed and ending on the mailing date of the Office action or notice in 	response to the amendment under § 1.312 or such other paper

Here, an IDS was filed (subsequent to the Notice of Allowance) on December 7, 2020.  The Office mailed a paper in response on January 29, 2021.  The number of days beginning on December 7, 2020 and ending on January 29, 2021 is 54 days.  Accordingly, the assessment of 54 days of Applicant delay under 37 CFR 1.704(c)(10) was proper.  Applicant should not have been assessed an additional Applicant delay of 18 days for filing a Rule 312 Amendment on January 14, 2021, as this period overlaps with the 54 day period assessed for the IDS.   

In addition, Patentee points out that he should have been assessed additional Applicant delay of 61 days under 37 CFR 1.704(b), for filing a response to a July 12, 2017 Notice to File Missing Parts on December 12, 2017.  The Office thanks Patentee for his good faith and candor in bringing this error to the Office’s attention.

Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
341 + 274 + 0 – 0 – 265 = 350

Conclusion

Patentee is entitled to PTA of three hundred fifty (350) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 341 + 274 + 0 – 0 – 265 = 350 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred fifty (350) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,954,311
		DATED            :  March 23, 2021   
		INVENTOR(S) :  Baeuerle et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 411 days.

      Delete the phrase “by 411 days” and insert – by 350 days--
	
			


























    
        
            
    

    
        1 Novartis, 740 F.3d at 601.